

Exhibit 10.1

FORM OF RESTRICTED STOCK UNIT AGREEMENT FOR NON-EMPLOYEE DIRECTORS
This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of [DATE] (the “Grant Date”) by and between Target Hospitality Corp., a
Delaware corporation (the “Company”), and [DIRECTOR NAME] (the “Participant”).
This Agreement is being entered into pursuant to the Target Hospitality Corp.
2019 Incentive Award Plan (the “Plan”). Capitalized terms used in this Agreement
but not defined herein will have the meaning ascribed to them in the Plan.
1. Grant of Restricted Stock Units. Pursuant to Section 9 of the Plan, the
Company hereby issues to the Participant on the Grant Date an Award consisting
of [NUMBER] Restricted Stock Units (the “Restricted Stock Units”). Each
Restricted Stock Unit represents the right to receive one Common Share, subject
to the terms and conditions set forth in this Agreement and the Plan. The
Restricted Stock Units shall be credited to a separate account maintained for
the Participant on the books and records of the Company (the “Account”). All
amounts credited to the Account shall continue for all purposes to be part of
the general assets of the Company.
2. Consideration. The grant of the Restricted Stock Units is made in
consideration of the services to be rendered by the Participant to the Company.
3. Vesting. Except as otherwise provided herein or in the Plan, provided that
the Participant remains in continuous service through the applicable vesting
date, the Restricted Stock Units will vest in accordance with the schedule set
forth in the chart below (the period during which restrictions apply, the
“Restricted Period”). Once vested, the Restricted Stock Units shall become
“Vested Units.”
Vesting Date
 
Percentage of Vested Units
 
Number of Vested Units
The first anniversary of the Grant Date or, if earlier, the date of the first
Annual Meeting of the Stockholders of the Company following the Grant Date
 
 
100%
   



4. Termination of Service/Change in Control.
4.1 The vesting schedule above notwithstanding, if the Participant’s service
terminates for any reason at any time before all of the Restricted Stock Units
have vested, the Participant’s unvested Restricted Stock Units shall be
automatically forfeited upon such termination of service and neither the Company
nor any Affiliate shall have any further obligations to the Participant under
this Agreement.
1

--------------------------------------------------------------------------------

4.2 Notwithstanding any provision of this Agreement or the Plan to the contrary,
upon the occurrence of a Change in Control, any Restricted Period in effect on
the date of the Change in Control shall expire as of such date and any unvested
Restricted Stock Units shall vest.
5. Restrictions. Subject to any exceptions set forth in this Agreement or the
Plan, during the Restricted Period and until such time as the Restricted Stock
Units are settled, the Restricted Stock Units or the rights relating thereto may
not be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant. Any attempt to assign, alienate, pledge, attach,
sell or otherwise transfer or encumber the Restricted Stock Units or the rights
relating thereto shall be wholly ineffective and, if any such attempt is made,
the Restricted Stock Units will be forfeited by the Participant and all of the
Participant’s rights to such units shall immediately terminate without any
payment or consideration by the Company. Notwithstanding the foregoing, the
Restricted Stock Units may be transferred during the Restricted Period to a
Permitted Transferee with the prior written consent of the Committee, in
accordance with Section 16(b)(ii) of the Plan. Any Permitted Transferee shall be
bound by and subject to all of the terms and conditions of this Agreement and
the Plan relating to the transferred Restricted Stock Units except as otherwise
provided in Section 16(b)(iii) of the Plan.  The Company shall cooperate with
any Permitted Transferee and the Company’s transfer agent in effectuating any
transfer permitted under this Agreement.
6. Rights as Shareholder; Dividend Equivalents.
6.1 The Participant shall not have any rights of a shareholder with respect to
the Common Shares underlying the Restricted Stock Units unless and until the
Restricted Stock Units vest and are settled by the issuance of such Common
Shares. Upon and following the settlement of the Restricted Stock Units, the
Participant shall be the record owner of the Common Shares underlying the
Restricted Stock Units unless and until such shares are sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company (including voting rights).
6.2 In the event that the Company pays any cash dividends on its Common Shares
between the Grant Date and the date when the Restricted Stock Units are settled
in accordance with Section 7 hereof or are forfeited, the Participant’s Account
shall be credited on the date such dividend is paid to shareholders with an
amount equal to all cash dividends that would have been paid to the Participant
if one Common Share had been issued on the Grant Date for each Restricted Stock
Unit granted to the Participant (“Dividend Equivalents”). Dividend Equivalents
shall be credited to the Participant’s Account and interest may be credited on
the amount of cash Dividend Equivalents credited to the Participant’s Account at
a rate and subject to such terms as determined by the Committee. Dividend
Equivalents credited to the Participant’s Account shall be subject to the same
vesting and other restrictions as the Restricted Stock Units to which they are
attributable and shall be paid on the same date that the Restricted Stock Units
to which they are attributable are settled in accordance with Section 7 hereof.
Dividend Equivalents credited to the Participant’s Account shall be distributed
in cash or, at the discretion of the Committee, in Common Shares having a Fair
Market Value equal to the amount of the Dividend Equivalents and interest, if
any. Any accumulated and unpaid Dividend Equivalents attributable to Restricted
Stock Units that are cancelled will not be paid and will be immediately
forfeited upon cancellation of the Restricted Stock Units.
2

--------------------------------------------------------------------------------

7. Payment/Settlement of Restricted Stock Units.
7.1 Except to the extent the Participant is permitted and makes an election to
defer the payment or settlement of the Restricted Stock Units in accordance with
Section 7.2 below, promptly upon the expiration of the Restricted Period, and in
any event no later than March 15th of the calendar year following the calendar
year in which the Restricted Period ends, the Company shall (i) issue and
deliver to the Participant, or his or her beneficiary, without charge, the
number of Common Shares equal to the number of Vested Units, and (ii) enter the
Participant’s name on the books of the Company as the shareholder of record with
respect to the Common Shares delivered to the Participant; provided, however,
that the Committee may, in its sole discretion elect to (x) pay cash or part
cash and part Common Share in lieu of delivering only Common Shares in respect
of the Restricted Stock Units, or (y) defer the delivery of Common Shares (or
cash or part Common Shares and part cash, as the case may be) beyond the
expiration of the Restricted Period if such delivery would result in a violation
of applicable law until such time as is no longer the case. If a cash payment is
made in lieu of delivering Common Shares, the amount of such payment shall be
equal to the Fair Market Value of the Common Shares as of the date on which the
Restricted Period lapsed with respect to the Restricted Stock Units, less an
amount equal to any required tax withholdings.
7.2 Notwithstanding the foregoing, the Committee may permit the Participant to
make an irrevocable election to defer the delivery of Common Shares (or cash or
part Common Shares and part cash, as the case may be) in respect of all or a
portion of the Restricted Stock Units to a date or dates beyond the expiration
of the Restricted Period, provided that the terms of any such deferral agreement
satisfy the requirements of Section 409A of the Code (or any successor) and any
regulations or rulings promulgated thereunder (collectively, “Section 409A of
the Code”) and any rules and/or procedures adopted by the Committee for the
making of such elections.  In the event such an election is made and the
Participant is a “specified employee” as determined pursuant to Section 409A of
the Code, at the time that the Participant receives a payment in connection with
the Participant’s “separation from service” as determined pursuant to Section
409A of the Code (other than for death), the payment shall instead be made on
the earlier of the first U.S. business day after the date that is (i) six months
following the Participant’s separation from service as determined pursuant to
Section 409A of the Code, or (ii) the date of the Participant’s death to the
extent such delayed payment is otherwise required to avoid a prohibited
distribution under Section 409A of the Code.
8. No Rights to Continued Service. Neither the Plan nor this Agreement shall
confer upon the Participant any right to be retained in any position, as a
director of the Company or any Affiliate or in any other capacity. Further,
nothing in the Plan or this Agreement shall be construed to limit the discretion
of the Company or an Affiliate to terminate the Participant’s service with the
Company or an Affiliate at any time.
9. Adjustments. In the event of any change to the outstanding Common Shares or
the capital structure of the Company (including, without limitation, a Change in
Control), if required, the Restricted Stock Units shall be adjusted or
terminated in any manner as contemplated by Section 12 of the Plan.
3

--------------------------------------------------------------------------------

10. Beneficiary Designation. The Participant may file with the Committee a
written designation of one or more persons as the beneficiary(ies) who shall be
entitled to his or her rights under this Agreement and the Plan, if any, in case
of his or her death, in accordance with Section 16(f) of the Plan.
11. Tax Liability and Withholding.
11.1 The Participant shall be required to pay, and the Company shall have the
right and is authorized to withhold, from any cash, Common Shares, other
securities or other property deliverable under this Agreement or from any fees
or other amounts owing to the Participant, the amount of any required
withholding taxes in respect of the Restricted Stock Units and to take all such
other action as the Committee deems necessary to satisfy all obligations for the
payment of such withholding taxes in accordance with Section 16(c) of the Plan.
The Committee may permit the Participant to satisfy any federal, state or local
tax withholding obligation by any of the following means, or by a combination of
such means of the Plan, (a) tendering a cash payment, (b) authorizing the
Company to withhold Common Shares from the Common Shares otherwise issuable or
deliverable to the Participant as a result of the vesting of the Restricted
Stock Units (provided, however, that no Common Shares shall be withheld with a
value exceeding the maximum amount of tax required to be withheld by law), or
(c) delivering to the Company previously owned and unencumbered Common Shares.
Notwithstanding the foregoing, in the event the Participant fails to provide
timely payment of all sums required to satisfy any applicable federal, state and
local withholding obligations in respect of the Restricted Stock Units, the
Company shall treat such failure as an election by the Participant to satisfy
all or any portion of the Participant’s required payment obligation pursuant to
Section 11.1(b) above.
11.2 Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and the Company (a) makes no
representation or undertakings regarding the treatment of any Tax-Related Items
in connection with the grant, vesting or settlement of the Restricted Stock
Units or the subsequent sale of any shares; and (b) does not commit to structure
the Restricted Stock Units to reduce or eliminate the Participant’s liability
for Tax-Related Items.
12. Compliance with Law. The issuance and transfer of Common Shares shall be
subject to compliance by the Company and the Participant with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Common Shares may be listed. No
Common Shares shall be issued pursuant to Restricted Stock Units unless and
until any then applicable requirements of state or federal laws and regulatory
agencies have been fully complied with to the satisfaction of the Company and
its counsel. The Participant understands that the Company is under no obligation
to register the Common Shares with the Securities and Exchange Commission, any
state securities commission or any stock exchange to effect such compliance.
4

--------------------------------------------------------------------------------

13. Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the General Counsel & Secretary
of the Company at the Company’s principal corporate offices. Any notice required
to be delivered to the Participant under this Agreement shall be in writing and
addressed to the Participant at the Participant’s address as shown in the
records of the Company. Either party may designate another address in writing
(or by such other method approved by the Company) from time to time.
14. Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Texas without regard to conflict of law
principles.
15. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Participant or the Company to the Committee (excluding
the Participant if the Participant serves on the Committee) for review. The
resolution of such dispute by the Committee shall be final and binding on the
Participant and the Company.
16. Participant Bound by Plan. This Agreement is subject to all terms and
conditions of the Plan as approved by the Company’s shareholders. The terms and
provisions of the Plan as it may be amended from time to time are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.
17. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Participant and the
Participant’s beneficiaries, executors, administrators and the person(s) to whom
the Restricted Stock Units may be transferred by will or the laws of descent or
distribution.
18. Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law. If any provision of the Plan or any Award or Award agreement is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any person or entity or Award, or would disqualify the Plan or any Award
under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
construed or deemed stricken as to such jurisdiction, person or entity or Award
and the remainder of the Plan and any such Award shall remain in full force and
effect.
19. Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Restricted Stock Units in this Agreement does not create any contractual
right or other right to receive any Restricted Stock Units or other Awards in
the future. Future Awards, if any, will be at the sole discretion of the
Company. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the
Participant’s service with the Company.
5

--------------------------------------------------------------------------------

20. Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel Restricted Stock Units, prospectively or retroactively; provided that
no such amendment shall adversely affect the Participant’s material rights under
this Agreement without the Participant’s consent.
21. Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Participant on account of
non-compliance with Section 409A of the Code.
22. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.
23. Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts Restricted Stock Units subject to all of the
terms and conditions of the Plan and this Agreement. The Participant
acknowledges that there may be adverse tax consequences upon the vesting or
settlement of the Restricted Stock Units or disposition of the underlying shares
and that the Participant should consult a tax advisor prior to such vesting,
settlement or disposition.
[SIGNATURE PAGE FOLLOWS]
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 
TARGET HOSPITALITY CORP.
 
By: _____________________
Name:
Title:


 
[PARTICIPANT NAME]
 
By: _____________________
 



7